DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-17 are pending in the instant invention.  According to the Amendments to the Claims, filed September 10, 2021, claims 1-13 were amended and claims 14-17 were added.

Status of Priority Objection - Priority Date

	This invention is a Continuation-In-Part (CIP) of US Application No. 16/676,044, filed November 6, 2019 and now US 10,745,381, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/756,202, filed November 6, 2018.
	Similarly, the inventor or joint inventor should further note that this invention’s claim to priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/756,202, filed November 6, 2018, and under 35 U.S.C. § 120 to US Application No. 16/676,044, filed November 6, 2019, respectively, was objected to in the Non-Final Rejection, mailed on June 10, 2021.  Consequently, the effective filing date, for examination and prosecution on the merits, is that of the instant invention, filed May 5, 2020.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming second Office action and prosecution on the merits includes (1) claims 1, 2 and 14-17, drawn to instantly recited substituted isoquinolines, and/or a pharmaceutical composition thereof; (2) claims 3-6, drawn to a method for inhibiting rho-associated protein kinase activity in a cell, comprising contacting the cell… with… an instantly recited substituted isoquinoline; (3) claims 7-9, drawn to a method for treating cerebral cavernous malformation syndrome in a patient, comprising administering… an instantly recited substituted isoquinoline; (4) claims 10 and 11, drawn to a method for treating a cardiovascular disease associated with increased vasotension in a patient,… comprising administering… an instantly recited substituted isoquinoline; and (5) claims 12 and 13, drawn to a method for treating a disease involving elevated non-vascular smooth muscle contractility in a patient,… comprising administering… an instantly recited substituted isoquinoline, respectively.
	Likewise, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on June 10, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed September 10, 2021.



Reasons for Allowance

	Claims 1-17 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to substituted isoquinolines, as recited in claim 1.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	In claim 1, the entire text:
	has been deleted and replaced with the following:



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
,

 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
,


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
,


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
,


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, and 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
:


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 3, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, wherein the compound is:


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, wherein the compound is:


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 5, the entire text:
	has been deleted and replaced with the following:

:


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 6, the entire text:
	has been deleted and replaced with the following:
--“A pharmaceutical composition comprising a pharmaceutically acceptable excipient and a therapeutically effective amount of a compound of claim 1, or a pharmaceutically acceptable salt thereof.”---

	In claim 7, the entire text:
	has been deleted and replaced with the following:
---“A method for inhibiting rho-associated protein kinase activity in a cell, wherein the method comprises contacting the cell with a therapeutically effective amount of a compound of claim 1, or a pharmaceutically acceptable salt thereof.”---

	In claim 8, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 7, wherein the cell is contacted in vivo.”---

	In claim 9, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 7, wherein the therapeutically effective amount of the compound ranges from 0.01 mg/kg to 300 mg/kg per day.”---

	In claim 10, the entire text:
	has been deleted and replaced with the following:
9, wherein the therapeutically effective amount of the compound ranges from 0.1 mg/kg to 100 mg/kg per day.”---

	In claim 11, the entire text:
	has been deleted and replaced with the following:
---“A method for treating cerebral cavernous malformation syndrome in a patient, wherein the method comprises administering to the patient in need thereof a therapeutically effective amount of a compound of claim 1, or a pharmaceutically acceptable salt thereof, or a pharmaceutical composition of claim 6.”---

	In claim 12, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 11, wherein the therapeutically effective amount of the compound ranges from 0.01 mg/kg to 300 mg/kg per day.”---

	In claim 13, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 12, wherein the therapeutically effective amount of the compound ranges from 0.1 mg/kg to 100 mg/kg per day.”---

	In claim 14, the entire text:
	has been deleted and replaced with the following:
---“	A method for treating a cardiovascular disease associated with increased vasotension in a patient, wherein the method comprises administering to the patient in need thereof a therapeutically effective amount of a compound of claim 1, or a pharmaceutically acceptable salt thereof, or a pharmaceutical composition of claim 6;

	wherein the cardiovascular disease associated with increased vasotension is selected from the group consisting of angina, atherosclerosis, cerebral vasospasm, coronary vasospasm, erectile dysfunction, hypertension, and ischemic stroke.”---

	In claim 15, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 14, wherein the cardiovascular disease associated with increased vasotension is hypertension.”---



	has been deleted and replaced with the following:
---“	A method for treating a disease involving elevated non-vascular smooth muscle contractility in a patient, wherein the method comprises administering to the patient in need thereof a therapeutically effective amount of a compound of claim 1, or a pharmaceutically acceptable salt thereof, or a pharmaceutical composition of claim 6;

	wherein the disease involving elevated non-vascular smooth muscle contractility is selected from the group consisting of asthma and glaucoma.”---

	In claim 17, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 16, wherein the disease involving elevated non-vascular smooth muscle contractility is asthma.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Mark V. Polyakov (Reg. No. 54,377) on September 17, 2021.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624